DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on August 1, 2022 is acknowledged.  The traversal is on the ground(s) that all the claims in the application can be examined at the same time without serious burden.  This is not found persuasive because the two species include differing structure, examination is not limited simply to search, and since applicant has not stated on the record that the two species are obvious variants of one another.  In addition to the search, much of the examination is devoted to determining patentability of the claims.  Said determination requires the formulation of rejections and responding to applicant's argument with regard to same.  The varying structure of the species and the determination of patentability for multiple, patentably distinct species would place serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 5 are withdrawn as being readable on non-elected Species II, and therefore, the examination of claims 1-3 is set forth below.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “for a vehicle door comprising” should be changed to “for a vehicle door, the door handle device comprising,” in line 3, the phrase “on a vehicle outer side of a vehicle door” should be changed to “of the vehicle door,” in lines 9 and 10, the phrase “the vehicle outer side” should be changed to “a vehicle outer side,” and in line 11, the word “when” should be inserted before the phrase “the first fastening member.”
In regards to claim 2, the claim should read as follows after the preamble: “wherein the second fastening member has a male screw portion located on the vehicle inner side relative to the held portion and the second panel engaging portion, the first fastening member has a female screw portion that is fastenable with the male screw portion of the second fastening member, and the male screw portion and the female screw portion are fastened to each other on the vehicle inner side of the door outer panel.”
In regards to claim 3, the claim should read as follows after the preamble: “wherein the first fastening member has a portion having a first outer diameter, and a portion provided on the vehicle inner side relative to the portion having the first outer diameter and having a second outer diameter larger than the first outer diameter, the first panel engaging portion is an end surface of the first fastening member located relative to the vehicle outer side of the door outer panel, and the base frame engaging portion is a surface stepped between the portion having the first outer diameter and the portion having the second outer diameter.”Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	In regards to claim 1, it is unclear what applicant intends to claim with the phrase “arranged on a vehicle inner side of a door outer panel that constitutes a surface on a vehicle outer side of a vehicle door.”  Specifically, the phrase seems to suggest that the vehicle inner side is also a vehicle outer side, which is unclear.  It is understood from the specification that the base frame is arranged on a vehicle inner side of a door outer panel and that this vehicle inner side constitutes or composes a surface, and will be examined as such.  See claim objection above.
9.	In regards to claim 2, lines 2-4, the relationship between the “vehicle inner side,” as recited in claim 2, and the “vehicle inner side,” as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “vehicle inner side” of claim 2 is equivalent to the “vehicle inner side” of claim 1, and will be examined as such.  Furthermore, it is unclear how the male screw portion of the second fastening member is located on the vehicle inner side in relation to the held portion and the second panel engaging portion as well as being located on the vehicle outer side.  It is understood from Figure 5 that the male screw portion 41c is located on the vehicle inner side, and will be examined as such.  See claim objection above.
10.	In regards to claim 2, line 8, it is unclear what applicant intends to claim with the phrase “vehicle inner side than the door outer panel.”  It is understood from the specification and claim 1 that the vehicle inner side is part of the door outer panel or “vehicle inner side of the door outer panel,” and will be examined as such.  See claim objection above.
11.	In regards to claim 3, line 3, the relationship between the “vehicle inner side,” as recited in claim 3, and the “vehicle inner side,” as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “vehicle inner side” of claim 3 is equivalent to the “vehicle inner side” of claim 1, and will be examined as such.  See claim objection above.
12.	In regards to claim 3, lines 5 and 6, the phrase “on a vehicle outer side of the first fastening member” suggests that the “vehicle outer side” is part of the first fastening member, when claim 1 has set forth that the vehicle outer side is part of the door outer panel.  It is understood from the specification that the first panel engaging portion is an end surface of the first fastening member and is located relative to the vehicle outer side, and will be examined as such.  See claim objection above.
13.	In regards to claim 3, line 7, the phrase “stepped surface” suggests that the surface itself has a stepped shape or steps in its confines, when it is understood from the specification and drawings that the surface creates a stepped profile along with the portions having the first and second outer diameters and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damiano et al. (CN 101514602 B) in view of Matsubara et al. (US-7344168).
17.	In regards to claim 1, Damiano et al. discloses a door handle device for a vehicle door, the door handle device comprising: a base frame 36 formed of a material and arranged on a vehicle inner side (Figure 3) of a door outer panel 12 that constitutes a surface of the vehicle door; a pad member 21 arranged on a vehicle outer side (Figure 3) of the door outer panel; a first fastening member 61 formed of a metal material (first fastening member 61 is a lock nut, which is typically known to be made of a metal material) and having a base frame engaging portion (the nut includes at least a portion that engages the base frame via at least the door outer panel, Figure 3) that is engageable with the base frame and a first panel engaging portion (surface of the nut facing the vehicle inner side of the door outer panel, Figure 3, which is indirectly engageable with the vehicle inner side) that is engageable with a surface on the vehicle inner side of the door outer panel; and a second fastening member 60 formed of a metal material (the second fastening member is a screw, which is typically known to be made of a metal material) and having a held portion (portion between portion 62 and reference character 60, Figure 3) held by the pad member and a second panel engaging portion (surface of the held portion facing the vehicle outer side of the door outer panel, Figure 3) that is engageable with a surface on a vehicle outer side of the door outer panel (engageable at least indirectly, Figure 3), wherein when the first fastening member and the second fastening member are fastened to each other, the door outer panel is sandwiched between the first panel engaging portion and the second panel engaging portion (Figure 3), and the base frame engaging portion is engaged with the base frame so as to restrict movement of the base frame in a direction away from the door outer panel (the base frame engaging portion restricts movement of the base frame because the first fastening member is threaded onto the second fastening member, Figure 3).  Damiano et al. fails to specify that the base frame is formed of a resin material.  Matsubara et al. teaches a component 3 that is made of a resin material (Col. 4, lines 13-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the base frame of Damiano et al. be formed of a resin material so as to provide a durable product, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  The examiner would like to note that the device of Damiano et al. is considered as a door handle device because it can be grasped, but also in the alternative, the examiner would like to note that the phrase “door handle device” is recited in the preamble.
18.	In regards to claim 2, Damiano et al. discloses that the second fastening member has a male screw portion (threaded portion in Figures 3 and 4) located on the vehicle inner side relative to the held portion and the second panel engaging portion (Figure 3), the first fastening member has a female screw portion (opening in the nut that receives the male screw portion, Figure 3) that is fastenable with the male screw portion of the second fastening member (Figure 3), and the male screw portion and the female screw portion are fastened to each other on the vehicle inner side of the door outer panel (Figure 3).
19.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damiano et al. (CN 101514602 B) in view of Matsubara et al. (US-7344168) as applied to claims 1 and 2 above, and further in view of Ladouceur (US-3911770).  Damiano et al. in view of Matsubara et al. teaches the door handle device as applied to claims 1 and 2 above, with the first fastening member having an outer diameter (Figure 3) and the first panel engaging portion being an end surface (Figure 3), but fails to disclose that the first fastening member has a portion having a first outer diameter, and a portion having a second outer diameter larger than the first outer diameter, and the base frame engaging portion is a surface stepped between the portion having the first outer diameter and the portion having the second outer diameter.  Ladouceur teaches a fastening member or nut 20 having a portion 54 with a first outer diameter (Figure 2), a portion 48 having a second outer diameter larger than the first outer diameter, and a portion having a surface (portion at reference character 50, Figure 2) that is stepped between the portion having the first outer diameter and the portion having the second outer diameter (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to shape the first fastening member or nut of Damiano et al. as taught by Ladouceur since it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 6, 2022